DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant is reminded they need to explicitly point out where support for all the newly claimed features come from as required by MPEP 714.02 and 2163.06.  See 37 CFR 1.111.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tensioning device in claims 5 and 28, which is disclosed as adjustable tensioning rollers or eccentric rollers in Fig. 24 and paragraph 97.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1, 6-12 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398).
As to claim 1, Schneider discloses an apparatus for making absorbent articles with elastomeric laminates (Abstract).  Schneider discloses that the apparatus has a bonding apparatus comprising:   a rotary anvil (402) having a face with a weld pattern comprising at least one anchoring region (348) and at least one deactivating region (348a); wherein the at least one anchoring region comprises a plurality of anchoring welds that extend from the face of the rotary anvil with adjacent anchoring welds constructed to form pairs of adjacent anchoring bonds that fuse the pair of facing web layers together and anchor the at least one elastic thread passing between the adjacent anchoring bonds in position relative to the pair of facing web layers; and wherein the at least one deactivating region comprises a break bar that extends outward from the face of the rotary anvil and is constructed to sever the at least one elastic thread (Fig. 7, 13C, 13D and 13E below).

    PNG
    media_image1.png
    527
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    392
    media_image3.png
    Greyscale

As seen in Fig. 13E, Schneider discloses that the break bar 348a and some of the anchoring welds are arranged along a common line in the CD direction, but fails to teach or disclose that the anchoring welds and break bar can be arranged along a common curved contour as currently claimed.   It is a position of the Examiner that using a curved contour for bonding lines is known and conventional in the art and using a curved contour bonding line for the common line shared by the anchoring welds and break bar of Schneider.  Ando (Fig. 14 & 15 below), Ishikawa (Fig. 17 below) and Coenen (Fig. 15 below) all disclose that it is known and conventional in the art to bond elastic laminates in absorbent articles with a bonding line which utilizes a curved contour.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the curved contour bonding lines of Ando, Ishikawa and/or Coenen in the apparatus taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional bonding pattern for an elastic laminate in an absorbent article bonding apparatus.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).   Furthermore, using a curved contour bonding line instead of the straight line taught by Schneider would amount to a mere change of shape which is a matter of choice of one of ordinary skill in the art would find obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).





    PNG
    media_image4.png
    807
    590
    media_image4.png
    Greyscale

Ando et al. US 7582348

    PNG
    media_image5.png
    348
    332
    media_image5.png
    Greyscale

Ishikawa US 20190021916

    PNG
    media_image6.png
    910
    591
    media_image6.png
    Greyscale

Coenen et al. US 20190374398

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Schneider contains all of the structural limitations of claim 1.

As to claims 6 and 8-10, the apparatus of claim 1 is taught as seen above.  Schneider discloses that the bonding pattern has lamination welds 358, 358b in the deactivating region that bonds the web layers together without anchoring an elastic thread wherein the anchoring bonds and break bar define the overall pattern on the face of the rotary anvil (Fig. 13E).
As to claim 7, the apparatus of claim 1 is taught as seen above.  The plurality of the anchoring welds is arranged in anchoring weld lines that define a pattern on the face of the rotary anvil (Fig. 7, 13C, 13D and 13E).
As to claim 11, the apparatus of claim 9 is taught as seen above.  Ando (Fig. 14 & 15), Ishikawa (Fig. 17) and Coenen (Fig. 15) all disclose that the weld lines are sinusoidal.  
As to claim 12, the apparatus of claim 9 is taught as seen above.  Schneider teaches that the spaces between the lamination welds can have a greater distance between adjacent welds than the space between adjacent anchoring welds so as to allow for the elastics to move relative to the lamination welds whereas the anchoring welds lock the elastic in place (paragraph 88).
As to claim 36, the apparatus of claim 6 is taught as seen above.  Adding a second curved breaking bar to the deactivation region would have been obvious to one of ordinary skill in the art at the time of the invention since this amounts to a mere duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12, 35, 29-32 and 34 above, and further in view of Thomas et al. (US 9913764) as evidenced by Rust, Jr. (3844869).
As to claims 2-4, the apparatus of claim 1 is taught as seen above.  Schneider discloses that the apparatus has a linear ultrasonic horn 420 for creating the bonds as rotary anvil rotates (paragraph 83; Fig 5B), but fails to teach or disclose that the horn is retractable so as to be spaced away from the rotary anvil.  Thomas, who incorporates Hill and Rust, Jr. by reference, teaches that a stationary horn with rotating patterned roll uses an oscillation/retraction means to move the stationary horn in and out of contact to form desired bonds upon a material (C6, L32-47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the actuation means of Thomas in the device taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional means for moving an ultrasonic horn in and out of contact with a rotating anvil to produce welds on a desired material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claims 3 and 4, the apparatus of claim 2 is taught as seen above.  Rust, Jr. (Fig. 1) discloses that the horns are ultrasonic with oscillating means (pneumatic cylinder) 41 capable of extending or retracting to engage said horns with a material.  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12 and 34 above, and further in view of Wu et al. (US 7118558).
As to claim 5, the apparatus of claim 1 is taught as seen above. Schneider discloses that the elastomeric material processed is stretched to a desired elongation upstream of the bonding apparatus (paragraph 57), fails to specifically teach or disclose what is used as a tensioning device for creating tension in the web being processed.  Wu discloses a method of making absorbent garments (Abstract).  Wu discloses that adjustable tensioning rollers may be used to supply the desired tension to elastics being supplied to make a laminate web (C16, L40-47).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adjustable tension rollers of Wu in the apparatus taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of providing a desired tension in an elastic component in a composite web manufacturing apparatus/process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as applied to claims 1, 6-12, 35, 29-32 and 34 above, and further in view of Yamamoto (US 20120175064).
As to claim 13, the apparatus of claim 1 is taught as seen above.  It is the position of the Examiner that placing a groove into a cutting projection/bar is known and conventional in the art of cutting and would have been obvious to one of ordinary skill at the time of the invention.  Yamamoto discloses an ultrasonic joining apparatus (Abstract).  Yamamoto discloses that is it known and conventional in the art to place a gap 260 in the anvil/breaking bar so as to allow for the reduction of the mutual interference of vibrations (paragraph 50-52).  Yamamoto teaches that this allows for the reduction of accumulation of damages which extends the life of the anvil.  It would have been obvious to place a gap through the breaking bar/anvil in the apparatus of Schneider and would have been motivated to do so because Yamamoto teaches that such a gap allows for the extension of the life of the anvil in an ultrasonic joining apparatus.

Allowable Subject Matter
Claims 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 25 recites that the break bar on the rotary anvil has a length in the circumferential direction that spans at least two of the plurality of anchor weld lines.  The closest prior art of Schneider et al. (US 20180169964) in Fig. 13E discloses a rotary anvil with a plurality of welding lines and a break bar which is arranged a direction perpendicular to the circumferential direction of the anvil, but fails to teach or disclose the recited break bar which has a length in the circumferential direction which spans at least two of the anchoring weld lines as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
The declaration under 37 CFR 1.132 filed April 11, 2022 is insufficient to overcome the rejection of claims 1 based upon Schneider et al. (US 20180169964) in view of Ando et al. (US 7582348), Ishikawa (US 20190021916), Coenen et al. (US 20190374398) as set forth in the last Office action because:  Declarant argues on pages 2 and 3 that a curved break bar is not known, conventional, nor a matter of design choice.  Declarant further argues that an anvil with a curved break bar maintains constant contact with the paired bonding element by nesting the curved pattern along the length of the curve by nesting (overlapping the peaks and valleys of the break bar) in the machine direction.  This argument is not persuasive since what Declarant considers is a curved break bar (a curved break bar with a nesting configuration and the advantages explained by Declarant) is not recited in the claimed apparatus, just that there is a curved break bar.  

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on page 8 that the curvilinear break bar provides distinct advantages.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a curvilinear break bar with a nested configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745